 AMAZING STORESAmazing Stores,Inc.andUnited Food and Commer-icalWorkers International Union,Local 1357,AFL-CIO. Cases 4-CA-15602, 4-CA-15683,and 4-RC-16096June 15, 1988DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn July 27, 1987, Administrative Law JudgeGeorge F. Mclnerny issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed exceptions, asupporting brief, and a response brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2We agree with the judge's finding that the Re-spondent violated Section 8(a)(3) of the Act by re-fusing to pay Gail Davis her Christmas bonus andby her subsequent discharge in January 1986. Daviswas a long-term employee who had worked withLieberman and Segal, the owners of the Respond-ent, for 5 years when she was discharged.3 Thejudge found and we agree that during the organiza-tional campaign Lieberman and Segal visited thestores in order to conduct one-on-one interviewswith employees in which they repeatedly commit-ted violations of Section 8(a)(1) of the Act. It isclear that when the owners came to the store inwhich Davis worked in early December 1985 andshe was informed by her store manager that the1The Respondent and the General Counsel have excepted to some ofthe judge's credibility findings.The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544(1950), enfd188 F 2d 362 (3d Cir 1951). We have carefully examined the record andfind no basis for reversing the findings2The Respondent filed a motion to reopen the hearing to adduce addi-tional evidence regarding the turnover of employees The Respondentargues, as it has at the hearing and in its exceptions, that a bargainingorder is not warranted because the turnover of the employees would dis-sipate any lingering effects of its alleged unfair labor practices and thuswould not prevent the conducting of a second electionThe motion is denied The Respondent's unfair labor practices werepervasive and serious and committed by the highest management offi-cialsThe misconduct was directed at virtuallyeveryemployee in thebargaining unit So extensive were the unlawful acts that it is foreseeablethat the Respondent's record of coercion would become known to newemployees and the impact of the Respondent's violations would be likelyto persist despite any turnover, .bus preventing the holding of a fair elec-tionSWe think it is appropriate to term Davis a long-term employee inlight of the Respondent's repeated arguments that turnover at the storesis significant163owners wished to discuss the Union with her in thestore's backroom, she declined to participate. Thisaction on Davis' part displayed a lack of receptivi-ty to the Respondent's antiunion message, whichmessage asnoted above we have found violative ofSection 8(a)(1) of the Act. This refusal providedthe Respondent with reason to infer that Davis wassympathetic to the Union. It was this very refusalto participate in the antiunion discussion with theowners that her store manager referred to whenDavis questioned him about why she was the onlyemployee in her store not to receive a Christmasbonus some 3 weeks later. Davis' understandablereaction to this discriminatory refusal to award herChristmas bonus was to inform her store managerthat she would be leaving work early that day. Thestoremanager expressed no problem with Davis'decision to leave early and, thus for the reasonsstated in the judge's decision, we agree with hisconclusion that Davis had not resigned but ratherwas discharged in violation of Section 8(a)(3) ofthe Act.We also agree with the judge's finding thatRalph Atwell was denied a Christmas bonus andpay raise because of his union activities. The Re-spondent admitted that it reviewed all employeesfor pay raises in January 1986. Atwell, whom thejudge credited over the Respondent's witnesses,testified that in January 1986 when he requested apay raise, the only reason Segal gave for denying araisewasthatAtwell had given them a difficulttime about the Union. Segal had previously con-frontedAtwellwith the allegation that he hadheard that Atwell was the ringleader in the Union.Thus, the Respondent'smotivation is clearlyshown.We affirm the judge's analysis and conclusionthat the Respondent's unlawful conduct warrants abargaining order underNLRB v. Gissel PackingCo., 395 U.S. 575 (1969). However, in order to re-quire the Respondent to bargain with the Union itisnecessary to set aside the election.Irving AirChute Co.,149 NLRB 627 (1964), enfd. 350 F.2d176 (2d Cir. 1965). As noted in the judge's deci-sion,amailballot electionwas conducted fromDecember 19 through 30, 1985; the Union filedtimely objections to the election which track theunfair labor practiceallegations.The conductfound by the judge to be violative of Section8(a)(1) and (3) is sufficient to warrant setting asidethe election and we do so.Dal-Tex Optical Co.,137NLRB 1782 (1962).The judge in his remedy recommended that theRespondent be ordered "not to discontinue its op-erations, at any of its locations."We find thatremedy inappropriate. There is no charge,allega-289 NLRB No. 24 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion, or finding that the Respondent discontinuedany portion of its operation due to the union activi-ties of its employees. Rather, the allegation is thattheRespondent threatened to take such action.Having found that the Respondent violated the Actby threatening its employees with store closure, thejudge provided the appropriate remedy,i.e.,an ap-propriate order and the posting of a notice with therequisite language. The judge's proposed remedygoes further and attempts to remedy possible pro-spective action of the Respondent. In the event theRespondent does close any of its operation becauseof the activities of its employees on behalf of aunion or any other protected activity, charges maybe filed,an investigation initiated,and if necessarya complaint issued.At thattime, if the allegation isproven, a proper remedy will be ordered. Accord-ingly, the remedy is modified.The judge granted a visitatorial provision. Underthe circumstances of this case we find it unneces-sary to grant such provision.Cherokee Marine Ter-minal,287 NLRB 1080 (1988).In accordance with our decision inNew Horizonsfor the Retarded,283 NLRB 1173 (1987), intereston and after January 1, 1987, shall be computed atthe "short-term Federal rate" for the underpay-ment of taxes as set out in the 1986 amendment to26U.S.C. § 6621. Interest on amounts accruedprior to January 1, 1987 (the effective date of the1986 amendment to 26 U.S.C. § 6621), shall becomputed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Amazing Stores, Inc.,Philadelphia,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1.Delete paragraph 1(b) and reletter the subse-quent paragraphs.2.Reletter current paragraph 2(e) as paragraph2(f), delete current paragraph 2(f), and add the fol-lowing as paragraph 2(e)."(e)Remove from its files any reference to theunlawful discharge and notify the employee inwriting that this has been done and that the dis-charge will not be used against her in any way."3.Add the following as paragraph 2(g)."(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."4.Substitute the attached notice for that of theadministrative law judge.IT IS FURTHER ORDERED that the election inCase4-RC-16096is set aside, and the petition isdismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us topost and abideby this notice.Section 7 of the Act gives employeesthese rights.To organizeTo form, join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT interrogate our employees con-cerning their union activities, nor give them the im-pression that theirunionactivities are under oursurveillance, nor threaten our employees with clo-sure or sale of our stores, nor promise increasedbenefits to our employees or threaten to take awaytheir benefits, because they have engagedin unionactivities.WE WILL NOT terminate any of our employeesnor deprive them of bonuses or pay raises to whichthey are entitled because of their activities onbehalf of the Union or any other labor organiza-tion.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Unionand put in writing andsignany agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time andregularpart-timesales per-sonnel,stock personnel, cashiers and truckdrivers employed by the Employer at its 816Chestnut Street, 1124 Chestnut Street, 1621Chestnut Street, 7140 Frankford Avenue, 5645N. 5th St., Academy Plaza, Academy and RedLion Rds., and 139 W. Chelton Ave., Philadel-phia,Pennsylvania locations and its SharonHill Plaza, Chester Pike, Sharon Hill, Pennsyl-vania, 734 Hamilton Street, Allentown, Penn-sylvania locations, excluding all other employ- AMAZING STORESees, guards and supervisors as defined in theAct.WE WILL offerGail Davis immediate and full re-instatement to her formerjob or, if that job nolonger exists,to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed and WEWILLmake her whole for any loss of earnings andother benefits resulting from her discharge,less anynet interim earnings,plus interest.WE WILL notifyher that we have removed fromour files any reference to her discharge and thatthe discharge will not be used against her in anyway.WE WILL make Ralph Atwellwhole for any lossof wages incurred as the result of his being denieda raise by payment of the appropriate sums ofmoney involved,withinterest.WE WILLmake Gail Davis and Ralph Atwellwhole for anymonetary losses they may have suf-fered by reason of our failureto pay themthe 1985Christmas bonus, with interest.AMAZING STORES, INC.Susan L.Stahl,Esq.andHenry R. Protas. Esq.,for theGeneral Counsel.Laurance B. Baccini, Esq.andDale P. Schomer, Esq.(Schnader,Harrison,Segal & Lewis),of Philadelphia,Pennsylvania,for the RespondentDECISION AND REPORT ON OBJECTIONSGEORGE F. MCINERNY,AdministrativeLaw Judge.Thiscase arisesout ofseveralmattersfiled by UnitedFood and CommercialWorkers Local No. 1357, AFL-CIO (the Union),with the PhiladelphiaRegional OfficeRegion 4.The firstmatter was a petitionfiled by theUnion on 15 November1985,1 in Case4-RC-16096 seek-ing an election to be conductedby theRegional Officeunder the provisions of the NationalLaborRelationsAct, 29 U.S C. § 151 etseq.,and certification of theUnion as bargaining representative for a unitof employ-ees of Amazing Stores, Inc. (Respondent or the Compa-ny).After astipulationby the Unionand the Company,approved by theRegional Office,an election was heldby mail ballot between 10 and 30 December among thecompany's employees.The Unionlost the election andfiled a series of objections to conductby the Companythat,itwas said,affectedthe resultsof theelection.On16 July 1986,the RegionalOffice referredthe matter toan administrative law judge for a report onthe objec-tionsMeanwhile,the Unionfiled a charge against the Com-panyon 10 February1986, in Case4-CA-15602, and on20 March 1986,inCase 4-CA-15683,containing allega-tionsthat the Companyhad violated Section 8(a)(1), (3),and (5)of the Act. Then, on 31 July 1986,the Regional'All dates are in 1985 unless otherwise specified165Office consolidated all of these cases and issued a com-plaint and notice of hearing on the consolidated matter.Respondent filed a timely answer denying the commis-sion of any unfair labor practices.Thereafter, on 17, 18,and 19 November 1986, a hear-ing was held before me at Philadelphia,Pennsylvania, atwhich the Respondent and the General Counsel wererepresented by counsel,and had the opportunity topresent testimony and documentary evidence,to examineand cross-examine witnesses,to present motions and tomake objections,and to argue orally.After the close ofthe hearing,both the Respondent and the General Coun-sel submitted briefs,which have been carefully consid-ered.Based on the entire record,including my observationsof the witnesses and their demeanor,Imake the follow-ingFINDINGS OF FACTI.JURISDICTIONThe complaint alleges, the answer admits,and I findthat the Respondent is a Pennsylvania corporation thatmaintains retail stores in the city of Philadelphia, and atSharon Hill and Allentown, Pennsylvania.During theyear immediately preceding the issuance of the com-plaint,Respondent derived gross revenues in excess of$500,000 and purchased goods valued in excess of$50,000 directly from points outside the Commonwealthof Pennsylvania.Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat the Unionis a labor organization within the meaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Backgroundand StipulationsAmazing Stores, Inc. is a chain of nine retail storessellinghousewares and giftwares,consistingmainly ofcloseouts or imports,in the city of Philadelphia and itsvicinity.The Companyisowned by four individuals,Joseph Lieberman, Jack Segal,Glenn Segal(Jack's son),and Sidney Burezin.It appears from the evidence herethat JackSegal and Joseph Lieberman,referred to re-spectivelyas Segal and Lieberman,handle theday-to-day management of the enterprise,assistedby sundrystore managers and assistant managers.Itwas stipulatedby all partiesthat an appropriate unitfor collectivebargaining composed:All full-time and regular part-time sales personnel,stock personnel,cashiers and truck drivers em-ployed by theEmployer at its 816 Chestnut St.,1124 Chestnut St., 1621 Chestnut St., 7140 Frank-ford Ave., 5645 N.5th St.,AcademyPlaza,Acade-my & Red Lion Rds., and 139W. Chelten Ave.,Phildelphia,PA locations,and its Sharon Hill Plaza, 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDChester Pike, Sharon Hill, PA,734 Hamilton St.,Allentown, PA locations,excluding all other em-ployees,guards and supervisors as defined in theAct.Itwas further stipulated that the following named em-ployees were employed in the stipulated bargaining unitduring the period from 1 October 1985 through 15 No-vember 1985:Roger ParkerRalph AtwellCurtis Leroy BondJerome ThomasLisa HuffnagleFrancine WilsonChander LewisFrancys CottoMaurice MonroeJoyce FlorenceRobert YoungEdward HuttonMargaret SmithMarlo JacksonJohn De MarcoRichardson JarmanNancy E. PowellBruceKraskowCurtis Snyder Jr.Sandy GiordanoDebbie BrunerKenneth J. PhillipsDan DihertRobert CressmanArlene TolliverEllen FaragassoAtoinetteWalkerSidney R. ParkerCelia AbrahamPeggy RussoGeneva HenrySteven Carl CalhounEdward ManwillerGail DavisRobert SnyderItwas further stipulated that certain of these employ-ees had signed cards authorizing the Union,Local 1357,to represent them for purposes of collective bargaining;that the signatures on certain authorization cards are au-thentic and the cards were signed about the dates ap-pearing thereon;and that the authorization cards re-ceived in evidence here are authentic.The names of theindividuals so stipulated and the dates appearing on theircards are listed below:Chander LewisOct. 29, 1985Marto JacksonNov. 5, 1985Francys CottoNov. 1, 1985Kenneth J. PhillipsOct. 4, 1985Joyce FlorenceNov. 3, 1985Curtis Leroy BondNov. 3, 1985Arlene SiersNov. 13, 1985Curtis Snyder, Jr.Nov. 25, 1985Sidney R. ParkerNov. 3, 1985Richardson JarmanNov. 3, 1985Steven CarlCalhounOct 25, 1985Jerome ThomasNov. 11, 1985Francine WilsonOct. 25,1985MarieBarseghianNov. 4,1985Karen AndrewsNov. 4,1985Ralph AtwellNov. 2,1985Lisa HuffnagleNov. 3,1985John De MarcoNov. 7,1985Roger ParkerNov. 3,1985Edward HuttonOct. 25,1985Robert CressmanNov. 13, 1985Arlene TolliverNov. 2,1985Nancy E. PowellNov. 8,1985Gail DavisOct. 29,1985The parties agreed not to agree on the status of threeindividuals,Marie Barseghian,ArleneSiers,and KarenAndrews. The General Counsel and the Union contendthat these people were permanent full-time or regularpart-time employeeswho should be included in theabove-stipulated unit,theCompany arguing that theywere temporary employees who should be excludedfrom the said unit.Karen Andrews testified that she washired as a full-time,permanent employee.However,Joseph Lieberman testified that Andrews was "seasonal."He said he did not"plan on her"being permanent, butadmitted that at no point was Andrews told she was onlytemporary.Ellen Nancy Faragasso,the manager of theCompany's Frankford Avenue Store, testified that An-drews was only temporary.Icannot find on this evi-dence that Andrews was a permanent full-time employeefrom October to December 1985.Barseghian did not testify,but Faragasso and Lieber-man testified that she was hired in Septemberor Octo-ber, and resigned,of her own accord, in June 1986.There is no indication that she could not have continuedtowork if she had not resigned.Ifind Barseghian tohave been a full-time,permanent employee in October,November, and December 1985.Arlene Siers did not testify and there was no evidencein this record on her status.Imake no finding whethershe was a full-time,permanent employee.Based on these findings, I would add the name of Bar-seghian to the stipulated list of employees given above,making a total of 36 names. I would then delete thename of Arlene Siers from the list of cardsigners,leaving23 names.Since a total of 18 persons would constitute amajority of the employees stipulated as being in the unit,I find,referring to the stipulated dates on the cards, thatthe Union had a majority, in effect stipulated to by theparties, on and after 7 November 1985.B. Organization and Requestfor RecognitionJohnMyerson,an organizing representative for theUnited Food and Commercial Workers Union, testifiedthat he received a telephone call on 27 October fromSteven Calhoun,an employeeof the Company,indicat-ing an interest in organizing a union atthe Company. On29 October,a meeting was held at a Roy Rogers restau-rant in downtown Philadelphia between Myerson andfour employees representing the Company's three Chest-nut Street stores.Myerson explained what had to bedone to organize the stores,and he distributed authoriza-tion cards to the employees who were there.Additional meetings were held on 3 November at thehome of employee RalphAtwell,and on 24 Novemberat the Union's offices. By the second week in November,as stated by Myerson,and as I have already found, theUnion had valid authorization cards from a majority ofthe employees in the bargaining unit.On Friday,15November, Myerson and another unionrepresentativewent to the Company's office at 4530Lacony Street and there spoke to Jack Segal. The unionrepresentatives presented Segalwith aletter demandingrecognition and, according to Myerson, told him thatthey represented a majority of the Company's employ- AMAZING STORESees, and requested that he recognize the Union as thebargaining representative for the Company's employees.Segal then asked if they knew how many people wereemployed at Amazing Stores. When the union represent-atives told him, Segal accused these people of being "in-grates" and pointed out that he had personally helpedmany of his employees during the course of their em-ployment and, finally, said he was going to refer thematter to his attorney.Segal's version of this meeting stated that the unionrepresentatives began by telling him that they had, not amajority,but over 30-percent signature cards. Segalasked if he could see the cards and was refused. He thendenied that he had used the word "ingrates" to describehis employees, but did say that he told the union repre-sentatives that he could not understand why his employ-ees had gone to the Union, emphasizing his generosityand fairness to the employees.The testimony by Myerson that he requested recogni-tion based on a union majority is much more logical thanSegal's statementthat the union representatives said onlythat they had over 30 percent of the people signed up.There would have been no point in Myerson's trip out tothe Company's headquarters if all he was going to saywas that the Union had over 30 percent of the cardssigned.He could have notified the Company of thateither directly, by letter, or by filing a petition with theBoard's Regional Office. That office, in turn, would havenotified the Company. Segal must have been referring inhis testimony to something he had heard, somewhere,about an administrative requirement for 30-percent cardssigned in order to process an election petition.2 While Ifound Segal to be a truthful witness, I think that his testi-mony shows that he did not have a good memory in re-calling individual conversations that occurred in connec-tionwith this case. In this instance, as in others, Segaljust did not accurately recall the content of the conver-sation with Myerson and his associate.C. The Company's ReactionWhether Segal actually used the word "ingrates" inreferring to his employees, there is no dispute that hewas hurt and upset by the news that the employees hadselected, or were going to select, a union to representthem.He had, according to his testimony, never hadtrouble negotiating with any of his employees. He feltthat he had never been unfair to any employee. He didnot recall ever turning down an employee for a raise,and did recall many instances where raises were givenwithout even a request by the employee. He had neverrefused anybody anything within reason, he had helpedpeople buy houses, helped them in times of stress, hadlent money constantly at no interest, even though he hadto pay interest when he borrowed.Moreover, Segal testified, he personally felt that if theCompany had a union, he just, at this stage in his life,32Lieberman testifiedthat Segal told him that the Union men told himthat they had a "majority of our employees signing cards that theywanted a Union "2 Segal is not a young man, but he appeared tnm and vigorous-cer-tainly not doddering nor incapableof the dailytasks in running a busi-ness167did not want strangers dictating to him. He therefore de-cided that if they had a union he just could not live withit.A few days after the 15 Novembermeeting,Lieber-man and GlennSegalreturned to Philadelphia from outof town and the three of them sat down to discuss theunion situation.Segaltold hisassociatesthat if the Unioncame in he would like to take his share of the equity inthe Company in stores rather than in dollars. He wouldthen sell these stores for dollars. Two of the three otherowners of the business, Glenn Segal and SidneyBurezin,did not testify at this hearing. Leiberman did testify, andstated that he, too,was goingto sell the stores if theUnion came in.There is no indication, in this record, of any discus-sions among managementpeople of any concerted planof opposition to the Union.Segal andLieberman bothtestified that during the unioncampaign,inNovemberand December, they heard from theirstoremanagersthat the union activitywas upsettingemployees and im-pairing efficiency in the stores. Segal and Liebermantherefore determined to visit the stores and talk to asmany individual employees as would talk to them aboutthe Union and its impact on the Company.4 Segal triedto downplay the fact that he and Lieberman visited allthe stores and made efforts to contact, personally, eachand every employee with theirmessage ofopposition tothe Union, but he did not deny that this is what he andLieberman did.The procedure followed was for Segal and Lieberman,or one or the other of them, to go to a store and havethe managerask the employees to come to a back roomto talk with whichevermanager waspresent.5 It is thecontent of these meetings that is alleged by the GeneralCounsel to contain violations of Section 8(a)(1) of theAct.D. Alleged 8(a)(1) ViolationsThe General Counsel brought in a number of wit-nesses who testified about matters contained in the com-plaint.The testimony of these witnesses consisted princi-pally of reports of the meetings held by Segal and Lei-berman, together or separately. All the General Coun-sel'switnesses agreed that they were asked to participatein these meetingseither on request of the storemanagersor by encountering Segal or Lieberman in their stores.After listening to a number of these witnesses relate sub-stantially identical versions of what occurred in thesemeetings,Ideclined to allow the General Counsel toadduce further testimony on the proposed sale of thestores or the promises of improved working conditions.Offers of proof made by the General Counsel did notinduce me to change my mind. At the most, the addi-tional evidence proposed to be adduced would have beenredundant,merely adding additional testimony on the* Segal and Lieberman were accustomed to visiting all the stores on aregular basis, but they did not as a rule stop and talk to employees dungthose visits other than to exchange greetings or pass the time of day.5The evidence is undisputed that Segal did most of the talking, butLieberman joined in from time to time Several employees could not re-member which of the managers said what at their meeting. 168DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDsame typeof allegationsforwhich this decision willaffordadequate relief.Witha single exception,6 I found the General Coun-sel'switnessesto begenerally credible.Although no one,either the witnessesfor the General Counsel or the Re-spondent,wereveryprecise on dates or details,this isnot a case thatwill turnon the exactday orhour a par-ticular eventoccurred. The factsas relatedby the Gen-eralCounsel'switnesses concerning the threats to closethe stores,or to sell outto Korean purchaserswere con-sistent,were mutuallycorroboratedwithout appearingstaged,and were franklyadmittedby Segal and Lieber-man. Similarly,other complaint allegations includingpromisesof benefits,solicitationof grievances, withhold-ing of bonusesfromindividuals and from all theemploy-ees,were consistentlyrelated byemployee witnesses andnot seriously controverted by theRespondent'swit-nesses.In other partsof the complaint,including the al-leged dischargeof Gail Davis and the layoff of KarenAndrews,there are some issuesof credibility that I at-tempt,below, to resolve.Turning to the specific testimony, Francys Cotto, anemployee of the Company's store at16th and ChestnutStreets,testified that about 2 weeks before the ballotswere to beturned in tothe Board'sRegionalOffice, hermanager,Trace Dribier, told her to go to the back of thestore and talk to Segal and Lieberman. According toCotto, both Segal and Lieberman talked to her. Theysaid that things were going to get better if they did nothave a union. They also said that they would sell thestore if they had a union. Segal did not deny this laststatement,adding, in his testimony concerningthismeet-ing, that he did not want anyone putting a hand in hispocket, and that his plans were to sell some of the stores.Lieberman testified that Cotto told Segal and he that shewas being harassed by other employees, but he had nomemory of what Segal may have said to Cotto.Marlo Jackson, an employee at the 11th and ChestnutStreets store at the time of the union campaign, testifiedthat hismanager,Joe Giordano, told him that Segal andLieberman wanted to meet with him in the back room ofthe store. Jackson went to the back room and met withSegal andLieberman. Segal did most of the talking, tell-ing Jackson that if the Union got in they would sell thestores, but if not, the employees would get a raise. Jack-son further said that the employees discussed their con-versationswith Segal and Lieberman and the selling ofthe stores. About 2 weeks after this conversation, Jack-son said he saw SidBurezin,one of the Company'sowners, in the store showing an oriental man around thepremises.Neither Segal nor Burezin testified about thematter.Robert Cressman worked at the Frankford Avenuestore at thetimeof the unioncampaign,and at the timehe testified here, almost a year later, he had been pro-moted to manager at the 1124 Chestnut Street location.Cressman testified that Lieberman approached him in theback room of the Frankford Avenue store in mid-De-6Employee Roger Parkerseemedto me to be a preoccupied witnesswith only alimited senseof his relation to the subject matter ofhis testi-mony I do not credithis statements regardingthe issues hereincember and asked if he knew anything about the Union.At this time Cressman had signed a union authorizationcard, had given a card to another employee, Karen An-drews,and had attended at least one union meeting.However, he replied to Lieberman's question by sayingno.Leiberman said that he thought Cressman wouldknow about the Union because Ralph Atwell, the com-pany's driver and deliverer, "was going around tellingpeople" about the Union.A bit later Liebermanagain askedCressman what hethought about the Union. Cressman answered that he didnot care. He said that he needed his job, and asked Lie-berman for medical coverage and a transfer out of thatstore.Lieberman responded to this by saying that hewould get Cressman out of that store by March, andwould see what he could do about medical coverage.At anothermeeting, in about the same period, and onaFriday night,Lieberman, togetherwith Jack andGlenn Segal,engaged Cressman in conversation. Cress-man said they were all talking,again askingabout theUnion, and again he said he did not care about it. Theytold him that if the Union came in they would sell thestores individually to Koreans and that the employeeswould lose their jobs. After this Cressman stated that hesaw Lieberman in the Frankford Avenue store accompa-nied by a Korean man.At the time that the employees were preparing themail ballots to send to the Board's Regional Office,Cressman testified that he overheard Lieberman tellingemployees MarieBarseghianand Sid Parker? that if theybrought their ballots in to him he would stamp and mailthem.Lieberman had very little precise recollection aboutthese conversations. He did state that Cressman had toldhim he did not care about the Union, but could notrecallwho initiated the discussion about the Union. Lie-berman further verified that he told Cressman that "wewould be moving him up," and that the Company wouldsell the stores if the Union came in. Lieberman testifiedthat he told employees to be sure to vote and to get theirballots in.He did say thatBarseghianhad offered toshow her ballot to him, but that he told her that she didnot have to prove anything to him. Segal testified that hedid not remember much about the interviews with Cress-man.Lisa Huffnagle was working as a cashier at the 11thand Chestnut Streets store in the fall of 1985. She wasfriendly with Robert Cressman and in November or De-cember went to see him at the Frankford Avenue store.While there she ran into Segal who asked her what shethought of the Union. Huffnagle was afraid for her joband said nothing. Segal then asked what he could do forher, adding that he would give her a "little bit more"money if the Union did not get in. Emboldened by this,Huffnagle asked about medical benefits. Segal said no,but repeated that he would give her more money. Segaltold her that he did not want the Union in because hewould "have bosses over top of him." At this point inthe conversation Lieberman came up to where Segal and'Erroneously referredto in the transcript as "Sue" Parker AMAZING STORESHuffnagle were talking. Segal then said that the storesWould close if the Union got in, that they would sell thestores one by one to Koreans. Huffnagle later saw aperson she describedas a Koreanat the store with Segal,and later with Lieberman. She stated that she had neverseen Koreans inthat store before.Huffnagle also testified that Jim Giordano,the manag-er of the 11th and Chestnut store in the fall of 1985, toldher that if the Union got in the stores wouldclose imme-diately.Segal testified that he believed he had met with LisaHuffnagle, but that "that one is a little vague to me."Lieberman did recall thatHuffnagle mentionedproblemsat 11th Street but he was also very vagueand generalabout what was said in his talk with Huffnagle. He didsay that she had asked for more money but he and Segaltold him they could not give anyone raises at that time.Giordano, an admitted supervisor, did not testify at all.Arlene Tolliver is a cashier at the 8th and ChestnutStreet store.About a month before she was to mail inher ballot, she was working at the Chelton Avenue storeand testified that Jack Segal approached her in the backroom of that store.Segal beganby asking Tolliver if shehad "any gripes." This apparently was repeated, and fi-nally Tolliver told Segal that she was not happy with thefact that she had not received a raise for a year and ahalf. Segal said he was sorry and that he would see whathe could do after the union vote. Nothing could be doneright then.He also saidthat he would close the storesdown if the Union got in.Segal not only did not deny these statements attributedto him, but added that at that meeting Tolliver asked for,and was granted, a day off on Dr. Martin Luther King'sbirthday, which happened to be the same day as her ownbirthday.Francine Wilson is a cashier at 11th and Chestnut andwas employed at 8th and Chestnut at the time of theunion campaignlate in 1985. She had attended unionmeetingsand had assisted in the processing of employeeauthorization cards. In November 1985, Segal talked toher in the back room of the 816 Chestnut Street store.He said that he had heard Wilson was the secretary forthe Union, adding that he would "hate to lose" her, buthe would not hold that over her head. He also toldWilson that he had hisown businessfor so long that hecould not afford to "let somebody else come in" and hewould be forced to sell the stores one by one. Wilsonalso testified that her manager had previously recom-mended her for araise,and that Segal had approved it,but when he came to talk to her in the back room hesaid that he could not give it then, but would get it afterthe election was over. She did receivea raise inJanuary1986, after the election.'In addition to this, there was some conversation abouthow good Segal had been to Wilson's mother andcousin, giving them jobs and protecting them in thosejobs. In fact, as Segal pointed out in his testimony,Wilson changed in the course of that conversation, tell-8Wilsonhad beenemployedsince 1983,and had received a raiseevery yearSegal agreed that she was clever,a good employee, and hadreceivedfour raisesup to 1986169ing him that she no longer wanted the Union, and thatshe would inform the employees at the 11th and Chest-nut store of this conversation.JohnDe Marco was employed at the Company'sSharon Hill store from September 1985 to October 1986.He testified that he had signed a card that was given himby Ralph Atwell. About 3 weeks before the election Lie-berman called De Marco into the back room at theSharon Hill store. De Marco's testimony came out a bitgarbled in the transcript, but I thinkit isfair to say fromwhat does appear there, and from my memory of DeMarco's testimony, that Lieberman told him that thingswould get better if the Union lost, and that he was goingto sell the store to Koreans if the Union won. WhateverLieberman said about improvements in conditions at thestore De Marco was foggy on the details, but concludedthatwhatever was said "was really nice, it was great."Lieberman was not asked about this conversation.Two other employees, Ralph Atwell and Karen An-drews, were named in the complaint as having suffereddiscriminatory treatment, but they also testified concern-ing actions that come within theallegationsin this sec-tion of the decision.Atwell worked in the Company's warehouse at 4530Tacony Street from May 1984 to February 1986. Hisduties involved driving the Company's van or truckmakingdeliveries to the stores scattered around thePhiladelphiaarea,and to Sharon Hill and Allentown.Atwell also acted as a courier for the Union during thecampaign,passing outand picking up cards at the stores.He hosteda union meetingat his house, which was at-tended by "quite a few" employees. He testified thatSegal approached him one day after he got involvedwith the Union, and said he had heard a rumor thatAtwell was a "ringleader" in the Union. Segal askedAtwell why he had not come and told him. Atwell re-plied that Segal would not have believed him anyhow.9Karen Andrews was hired by Amazing Stores on 16October 1985, and worked through 31 December of thatsame year at the Frankford Avenue store. Robert Cress-man gave her a union authorization card, which shesigned and returned, and she attended at least one unionmeeting.At the beginning of December Liebermancalled her into the back room of the store, and he askedher about the Union. She said that she had attended ameeting andLieberman replied that he knew she wasthere, it did not matter who told him, 10 but he knew shewas at a meeting.Lieberman told Andrews how good hehad been to employees, grantingraisesand days off, andstated that if the Union got in they would probably sellthe stores-if they had to pay benefits and higher wagesprices would go up and they would lose business. If theUnion did not get in they were going to revamp all thestores, and were going to get rid of the people who werenot doing their jobs.When asked about who Lieberman said he was goingto sell the stores to, Andrews quoted him as saying he8Atwell's further dealings with the Company will be related in secIII,E,1, belowio From Lieberman's testimony it appears that Cressman told him thatAndrews was at a union meeting 170DECISIONSOF THE NATIONALLABOR RELATIONS BOARDalready had a Korean guy coming in, looking at thestores, and if the Korean people got in, they would even-tually bring their families in and the current employeeswould all be let go.Segal then joined them and asked Andrews what theUnion had offered her. She said the Union just offeredinformation, and she continued to describe Segal's com-ments, quoting him as saying that the stores were hislivelihood, and if the Union got in it would not be worthit to him (to continue the business).The testimony of Andrews on this meeting was notdenied either by Segal or Lieberman.I have already found that the testimony of the GeneralCounsel'switnesseswas generally credible. In dealingwith this section of the complaint, I found that the Gen-eralCounsel's witnesses to be entirely credible.More-over, this substantive testimony was either corroboratedor undenied in all respects by the testimony of Lieber-man and Segal.The latter two made it obvious that theywere acting in concert, that they made every effort tocarry theirmessage toallof the employees, that theirprimary message was if the Union was to win the elec-tion the stores would be closed or sold to Koreans, thatthe Koreans would hire their family members to staff thestores, and that whether the stores have closed or sold,the employees would lose their jobs. Segal was candid inadmitting that he went to a Korean broker and arrangedfor a Korean potential buyer to be escorted around tosome of the stores." I conclude, in view of these facts,that Segal and Lieberman talked to almost all the em-ployees of all the Amazing Stores, causing widespreadconcern shared jointly by all the employees and ex-pressed in considerable discussion among themselves.The testimony of Huffnagle,Wilson,Andrews, andCressman shows that these employees were apprehensiveabout their jobs. These were not throw-away jobs forthese people, but were the employees'meansof survival.The employees' fears were exacerbated by the actions ofSegal andLieberman in walking through the stores withKoreans or other oriental persons, who could be taken tobe prospective buyers. An additional allegation notedthat admitted Supervisor James Giordano told employeeLisaHuffnagle that the stores would be closed if theUnion won the election. I find that this occurredas relat-ed by Huffnagle. Giordano did not testify. I find theseactivities by Respondent violated Section 8(a)(1) of theAct.NLRB v. Gissel Packing Co.,395 U.S. 575 (1969);Seal Trucking Limited,237 NLRB 1091 (1978).Ifind, further, that Respondent unlawfully gave theimpressionto its employees that their activities on behalfof the Union were under surveillance. This is alleged inthe complaint with respect to Lieberman's remarks toKaren Andrews that he knew she had attended a unionmeeting, and that it did not matter who told him, but heknew it This necessarily had a coercive effect on em-11 I cannotsay thatthiswas not legitimateinsofar as the prospectivebuyer was concerned I am not sosure about Segal'smotivationin solic-iting such potentialpurchasesWhatever the motive, I find that the ap-pearance ofthe Korean in the stores served to emphasize and dramatizethe threats to sell or close the stores The fact thatthematterwasdropped after the elections shows that the whole idea ofa salewas calcu-lated to frighten and intimidate the employeesployee union activity, and violated Section 8(a)(1) of theAct.Edward A. Utlaut Memorial Hospital,249 NLRB1153 (1980);Brodart, Inc.,257 NLRB 380 (1981).12Respondent violated the law through Lieberman'squestions to Karen Andrews about her knowledge of theunion campaign, and to Lisa Huffnagle on what shethought about the Union. In the circumstances of theseinterrogations, conducted by the company's highest offi-cials in intimidating circumstances in back rooms with noother employees present the qualifications noted inRoss-more House13do not apply;Robins Federal Credit Union,273 NLRB 1352 (1985).With respect to allegations in the complaint concern-ing promises of benefits by the Respondent to employeesif the Union did not win the election, I find that JackSegal told Mario Jackson that the employees would getraises if they rejected the Union; Lieberman and Segalpromised Francys Cotto that "things would get better" ifthey did not have a union; and Lieberman's promise of"more money" and unspecified "approvements" to em-ployees John De Marco. All of these incidents constituteviolations of Section 8(a)(1) of the Act.Baker Mfg. Co.,218NLRB 1295 (1975);Martin City Ready Mix, 264NLRB 450 (1982).The complaint also alleged that the Respondent,through the activities of Lieberman, or Segal, or both,had solicited grievances from an employee (Segal);threatened an employee with less favorable benefits andworking conditions (Lieberman and Segal); and threat-ened to delay, and in fact did delay, the payment of em-ployee Christmas bonuses (Lieberman and Segal). ArleneTolliver testified that Segal repeatedly asked her if shehad any grievances at their meeting in the stockroom ofthe Chelten Avenue store. When she complained that shecould not take off on Martin Luther King's birthday,Segal replied that he did not see why she could not havethe day off. He also indicated that he would see about araise for her as soon as the "union thing" was settled. Ifind this solicitation of grievance to violate Section8(a)(1).Rexair, Inc.,243 NLRB 876 (1979).The allegation dealing with alleged threats to reducebenefits stems, according to the General Counsel's brief,from the conversation between Segal, Lieberman, andKarenAndrews in the stockroom of the FrankfordAvenue store. Lieberman pointed out to Andrews in thatmeeting that the Company had accommodated Andrews'schedule and had given her raises. The implication is ob-vious. If she continued to support the Union, then thoseprivilegeswould be withdrawn. I find this, too, to be aviolationof Section 8(a)(1).RosewoodMfg.Co.,269NLRB 782 (1984).There is no question here that the Company had, forat least 2 years prior to 1985, distributed a Christmasbonus to employees just before that holiday. In 1985,however, Lisa Huffnagle testified that Lieberman andSegal told her that the employees would not receive bo-nuses because that would appear to be a "bribe." Fran-cineWilson testified that she was told by her manager12 Segal made similar remarks to FrancineWilson and Ralph Atwell,but these incidents were not alleged as violations in the complaint13 269 NLRB 1176 (1984) AMAZING STORESthat the reasonfor the delayin giving bonuses was theemployees'union activities. In fact bonuseswere given,but were notdistributed until New Year's Eve, 31 De-cember 1985.The electionwas conductedby mail ballotbetween 10 and 30 December1985, and the ballots werecounted on16 January 1986.It thus appears from thecredible testimonyof Huffnagle and Wilson,undenied byRespondent'switnesses,thatthe bonuses weredelayedbecause of the employees'participationin the electionprocess beingconducted under theauspicesof theBoard.The threatto take this action and the action itselfare separateviolations of Section 8(aXl) of the Act;FranklinParishBroadcasting,222NLRB 1133 (1976);National Micronetics,277 NLRB 993 (1985).As I have noted above,I do not consider the testimo-ny ofRoger Parker tobe reliable. I therefore cannot fmdthathis testimony aboutLieberman's allegedrequest toemployeesto bring their ballotsin tohim and he wouldmail them to the Boardto be credible. Nor do I find thatstatements alleged byParker to havebeenmade by Su-pervisor Sarah Block are reliable enough to base a find-ing.E. Alleged 8(a)(3) Violations1.Ralph AtwellAs described above,Respondent becameaware ofAtwell's union activityearly in the campaign.Segal hadconfronted him withthe accusationthathe was the ring-leaderof the union activity. Atwell wasnot the personwho brought the Unioninto contactwith the Company'semployees. That personwas SteveCalhoun. But Atwellwas highly visible inhis support for the Union and actedas a courier between union adherents in the scatteredstores.In December 1985 the Company,presumablythroughthe decisionsof Liebermanand Segal,determined thatAtwell would not be givena Christmas bonus.This deci-sion was made allegedly becauseof Atwell's poor workperformance.Segal claimed inhis testimony that hewarned Atwellabout hiswork performancelate in De-cember.Segal said he called three employees to witnesshis conversationwith Atwell,but noneof these "wit-nesses"were calledon to testifyin this case.Atwelldenied that the incidenttook place, and I credithis testi-mony in this regard.The remaining testimonyby SegalconcerningAtwell reflects, in my opinion, that Segal re-sented the fact that Atwell's job took him around to thestoreswhere hecould and did talk about the Union tothe employees. There isno substantialevidence thatAtwell disrupted work in the store, or otherwise did notperform in a satisfactory manner.In additionto itsdenialof a Christmas bonus toAtwell, the Companyalso denied him a pay increasewhen it reviewedits employees'wages in January 1986.The same reasonswere advanced for this as for thedenialof the Christmas bonus.There beingno legitimateor crediblebusinessjustifica-tion for these actions,Ifind thatRespondent violatedSection 8(a)(l) and (3) in denyingAtwell a Christmasbonus in 1985,and a pay increase in 1986.1712.Gail DavisDavis began working for Lieberman and Segal at an-other store owned by them,called Top Banana,in 1981.In 1983 she moved to the Amazing store at 1124 Chest-nut Street.She remained at this last location throughoutthe union campaign.In early December,her manager,Jim Giordano, toldher that Segal was in the back room and wanted to talkto her. She asked if she had to. Giordano said no, soDavis said she did not want to go back there.AccordingtoDavis, everyoneelse inthe store went to the backroom to talk to Segal except Steve Calhoun and herself.Calhoun later did talk to Segal about the Union.On New Year'sEve 1985,Lieberman and Segal cameto the 1124 Chestnut Street store about 2:30 or 3 o'clockin the afternoon.Davis and Lisa Huffnagle were bothworking on separate cash registers,although both testi-fied that it was not busy that afternoon.14All the em-ployees who were in the store that day were called tothe back room and received a bonus with the exceptionof Gail Davis. After Lieberman and Segal had left DaviscalledManager Jim Giordano over and asked about herChristmas bonus. Giordano replied that she would notgo back to see Lieberman and Segal when they wantedto talk to her, so she was to get no bonus. This last wascorroborated by Lisa Huffnagle.Giordano did not testi-fy.Segal and Lieberman averred that they did have abonus for Davis,but the store was so busy that she couldnot be relieved at the time they were there. They statedthat they went to another store further west on Chestnut,then returned later to fmd that Davis had already left. t aIn the meantime,afterGirodano told her that shewould not be receiving a bonus, Davis toldGiordanothat she was leaving early. She was upset and, in re-sponse to Huffnagle's request that she give her a call, re-plied"what for?" and when Huffnagle asked her if shewas coming back, again said "what for?"Davis was notso angry that she did not wish everyone a happy newyear before she left. Notwithstanding the strained cir-cumstances of her departure,Davis testified,credibly,that she told Giordano that she was leaving, she did notsay that she was quitting,and that Giordano did not sayanything to her, merely shrugging his shoulders. Thenext working day, 2 January 1986,according to Davis,she called Giordano and told him that she would not bein that day.Thiswas the normal procedure for employ-ees who were taking a day off. Giordano said "O.K."Later that day, however,Giordano called Davis on thetelephone and said, "Gail, you are being replaced." Sheasked if she was being fired and Giordano replied, "No,you quit." Davis later went to the Company's office topick up her check.While she was there she asked Lie-berman why she was fired. He said she had quit, but shewas given no opportunity to return to the 1124 Chestnutstore, or to be reassigned somewhere else. Nor was shegiven the bonus check that Segal and Lieberman testified14Bruce Kraskow testified that he was a relief cashier at the 1124Chestnut Street Store, but that he was not called to fill in on that day.isThey did not attempt to explain why they did not makearrange-ments to pay the bonus to Davis, or even to send it to her if, as theymaintained, she had quit. 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthey had not been able to give her on 31 December atChestnut Street.On the bonus check, I think the record is clear thatSegal andLieberman had no intention of giving thecheck to Davis when they visited the 1124 ChestnutStore on 31 December. There is no question that thestore was not busy. Huffnagle, the other cashier, was re-lieved to get her check. Kraskow, the relief cashier wasnot called to relieve Huffnagle. There is no testimony tocorroborate the testimony of Segal and Lieberman thatthey returned to the store later that evening. In fact bothHuffnagle and Kraskow testified that they did not return.Davis' testimony that Giordano told her that she did notget abonus check because she had refused to talk toSegaland Lieberman earlier, during the union campaign,isboth credible and undenied. I find, in these circum-stances, that Davis was denied her bonus because of herrefusal to meet with her employers, a clear violation ofher right toengage inprotected activity on behalf of theUnion in violation of Section8(a)(1) and(3) of the Act.The next question is whether Davis' leaving the storeon the afternoon of 31 December constituteda resigna-tion from her employment. I think not. Davis testified,againcredibly, that she told Giordano that she was leav-ing. She had been publicly humiliated by not receiving acheck, and Giordano's explanationof why she had notbeen paid the bonus had been overheardat leastby Huff-nagle.Giordano's reply was a noncommittal shrug. Hedid not say she could not or should not go. There is noindication in this record that punching out early was anoffense againstcompany rules or policies. At that point,despite what Davis may have said to Huffnagle, even inthe presence of Giordano, Davis had not indicated toany responsible company official that she was notcoming back. In any event, any ambiguity left in the at-mosphere of New Year's Eve should have been clarifiedfor the Company when Davis talked to Giordano on themorning of the next working day 2 January 1986. Shetold him that she would not be in that day and he agreedwith that statement, saying "o.k."We do not know what happened after that morningtelephone call, but the next thing that Davis knew, Gior-dano called her at 4 or 4:30 on the afternoon of 2 Janu-ary and told her she had been replaced. The only logicalexplanation for this is that a decision was made, I inferand find it was made by Lieberman and Segal, to useDavis' angry departure on New Year's Eve as an excuseto get rid of her. This, I find, follows logically from therefusal to pay this troublesome and uncooperative em-ployee a bonus, and her natural irritation at being toldthat the reason for the refusal to pay the bonus was herexercise of her rights under Section 7 of the Act, to re-frain from meeting with Segal and Lieberman. In thesecircumstances, I find that Davis was, in fact, dischargedin further retaliation for her exercise of statutorily pro-tected rights.3.Karen AndrewsAndrews was hired on 6 October 1986 as a cashier inthe Frankford Avenue store. She maintained that shewas hired as a permanent,not a seasonal,employee.Robert Cressman testified that he had suggested to Lie-berman in the fall that they needed another person atFrankford Avenue for holiday work. Andrews was hiredafter that, but there does not seem to be a connection be-tween Cressman's recommendation and Andrew's hiring.In any event, she was hired by Store Manager EllenNancy Faragasso. Lieberman indicated at one point inhis testimony that Andrews wasa "seasonal" employee,and at another point he was not so clear about her status,fending off questions about her absenteeism and job per-formance, saying that at that time they needed all thehours she could give them.' 6It is accurate to say that Andrews was not the mostfaithful of workers. She had a problem in that she had todrop her little boy off at school about the time she wasscheduled to report for work making her, by her ownadmission, 10minutes or so late every morning."Beyond this chronic tardiness, Andrews was marked asbeing sick for at least 1 day in November, according tothe two timecards in evidence. She was described byFaragasso as being sick at other times and not calling in.Andrews also obtained another job in December. Thiswas a daytime waitress position at a local restaurant onThursdays and Fridays. She testified that she had tobegin as a day employee at the restaurant in order towork her way on to the night shift. She was moved tonights at the restaurant in January.Meanwhile, after Christmas, Andrews noted that shewas scheduled for only 1 day in the following week. Sheasked Lieberman about this and he replied that he washaving a hard time finding hours for her. He did say thathe would try to find some hours, and asked her if shewould work at other stores. She said she would. Howev-er, on the next day, 31 December, Lieberman called An-drews and told her he could not find any hours for herand had to lay her off. When she protested he said therewas nothing he could do for her when she was comingin late all the time and missing days.Aside from Lieberman's answer to one question on thelayoff of Andrews, the position of the Company is con-sistent, through the testimony of Faragasso and Cress-man, who I found to be credible witnesses, that Andrewswas hiredas a seasonalemployee. The season endedright after the holidays, and she was laid off. I do notbelieve that the General Counsel hasestablished a primaface case that this layoff was motivated by any reasonsother than the seasonal nature of Andrew's employment,and her admitted tardiness and poor attendance. There-fore, I do not find a violation of Section 8(a)(1) and (3)in the Andrews' layoff.16 Faragasso also testified that Andrews was hired as a seasonal em-ployee, and that she was warned constantly about lateness and absentee-ism17 Twotimecards submitted in evidence by the Respondent show thatthis statement was substantially accurate, although the cards do not bearout Andrew's assertion that she worked 8 hours a day,6 days a week,rather they show her working only 3 days in each of the 2 weeks cov-ered AMAZING STORESF. The Alleged Refusal to BargainI have already found, based on the arithmetical figuresrepresented by the names of employees agreed on by theparties, and by my findings regarding Andrews,Barsegh-ian, and Siersin section III,A, above, the Union' held au-thorization cards for a majority of the employees from 7November through 15 November 1985.On 15 November the Union made a valid demand forrecognition based on this majority. The Company re-fused to recognize the Union,instead itbegan what Ifind to be a calculated plan of coercion and intimidationorchestrated and implemented by Joseph Lieberman andJack Segal, through individualmeetingswith all but oneof the Company's employees. The centerpiece of thecampaignwas the constantly repeated assertion by Lie-berman or Segal or both in these meetings where theyeach applied pressure to the unaccompanied,sometimesfrightened, individuals by means of threats that the storeswere going to be closed or sold to Koreans who, in turn,would hire their own relatives and discharge the currentemployees. The threats uttered at,the individualmeetingswere given additional substance by appearances of Lie-berman and Segal accompanied by one or more orientalpersons, a theatrical device I have found to have beenstaged by Segal in order to heighten the employees' anxi-eties.The critical points that I discerned in all this were, ofcourse, the coercive impact of the threats and the ap-pearances of the Koreans; the other unfair labor prac-tices I have found, the interrogations, promises of im-proved conditions,denialof bonuses, giving theimpres-sion of surveillance; but the fact that both Segal and Lie-berman not only admitted that they had threatened em-ployees that they would close or sell the stores, but thefact, from my observation of both Lieberman and Segalwhile they were testifying, that they meant exactly whatthey were saying, and that if the Union had won theelection they would have sold off the stores, to Koreans,or anybody; and rid themselves of any obligation to bar-gain collectively with the Union chosen by their employ-ees.Moreover, I discerned not one iota of regret or re-morse that they had done these things. I have no doubtthat if, as the result of my recommendations in this case,a second election were to be ordered, Lieberman andSegal would find the means to let their employees knowthat their joint will is unchanged and that the advent ofthe Union would mean the end of their connection withAmazing Stores.It isfor this last reason, more than the other unfairlabor practices, even the mistreatment of Ralph Atwelland the discharge of Gail Davis, that I feel that the ordi-nary remedies of notice posting, cease and desist, and anew election would not properly protect the rights ofthe employees here so egregiously disregarded, and thata bargaining order, as requested by the General Counsel,would be the most appropriate remedy.18 I therefore18 Indeed,I feel that the possibility of the closing or sale of stores is soreal a risk that I am recommending a broad order here to put whateveremphasis I can on the danger of disregard and nullificationof the effectof this decisionby theRespondent;HickmottFoods,242 NLRB 1357(1979).173find that the Respondent has failed to bargain in goodfaithwith the majority representative of its employees inthe unit stipulated to by the parties in violation of Sec-tion 8(a)(1) and(5) of the Act.NLRB v. Gissel PackingCo., 395 U.S. 575 (1969);PrecisionGraphics,256 NLRB381 (1981);Michigan Expediting Service,282 NLRB 210(1986).G. TheObjectionsIn view of my disposition of the unfair labor practiceportion of this case,see section III,F,above,I recom-mend that the objections to the election be dismissed.IV. THE REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(1), (3), and (5) of the Act, I shall recommendthat it cease and desist therefrom and that it take the fol-lowing affirmative action designed to effectuate the poli-cies of the Act. I will recommend that the Respondentoffer to Gail Davis immediate reinstatement to herformer position or, if that position no longer exists, to a'substantially equivalent position without prejudice to herseniority or other rights and privileges that she had en-joyed, and that she be made whole for any loss of earn-ings suffered by her as a result of the discriminationagainst her by the payment of sums equal to those shewould have earned, absent such - discrimination, withbackpay computed in accordance with the formula inF.W.WoolworthCo.; 90 NLRB 289 (1950), and with in-terest compounded in the manner described inFloridaSteel Corp.,231 NLRB 651 (1977).Iwill recommend that the Respondent pay to GailDavis and to Ralph Atwell sums equivalent to the bo-nuses that were unlawfully denied them in December1985, and to Atwell a sum equal to any pay increase hewould have been awarded in January 1986, to the timeof his voluntary termination from employment with Re-spondent together with interest thereon.Iwill recommend that the Respondent on request bar-gain in good faith with the Union as the representativeof its employees in the unit heretofore found to be appro-priate, concerning wages, hours, and other conditions ofemployment for the employees in said unit.Because the unfair labor practices found here are egre-gious and widespread, going to the heart of the Act, andvitally affecting the livelihood of employees, I shall rec-ommend that a broad order issue in this matter;HickmottFoods,supra, and I shall grant the General Counsel's re-quest for a remedial visitatorial provision.Because there is a real possibility that Respondent willsell one- or more of its retail stores in order to frustrateits employees' wishes, or this recommended order, I shallrecommend that it be ordered not to discontinue its oper-ations, at any of its locations.CONCLUSIONS OF LAW,1.The Respondent,Amazing Stores,Inc., is an em-°'ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act. 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.United Food and Commercial Workers,Local 1357,AFL-CIO isa labor organization within the meaning ofSection 2(5) of the Act.3.The following employees of Respondent constitute aunit appropriate for the purpose of collective bargainingwithin the meaning of Section 8(b) ofthe Act:All full-time and regular part-time sales personnel,stock personnel,cashiers and truck drivers em-ployed by theEmployer at its 816 Chestnut St.,1124 Chestnut St., 1621 ChestnutSt.,7130 Frank-ford Ave.,5645 N. 5th St.,Academy Plaza,Acade-my & Red Lion Rds,and 139 W. Chelten Ave.,Philadelphia,PA., locations,and its Sharon HillPlaza,Chester Pike,Sharon Hill,PA., 734 HamiltonSt.,Allentown,PA., locations,excluding all theiremployees,guards and supervisors as defined in theAct.4.By interrogating its employees, by giving them theimpression their protected activities were under surveil-lance, by promising them benefits, coercing and threaten-ing them in order to interfere with their right to choosea representative for collective bargaining, the Respond-ent has violated Section 8(a)(1) of the Act.5.By threatening to withhold employees' bonuses andby withholdingthose bonusesfor a period of 1 week, theRespondent has violated Section 8(a)(1) of the Act.6.By failing and refusingto paybonuses and pay in-creases to Gail Davis and Ralph Atwell, the Respondenthas violated Section 8(a)(1) and (3) of the Act.7.By discharging Gail Davis, the Respondent has vio-lated Section 8(a)(1) and (3) of the Act.8.By refusing to bargain collectively and in good faithwith the Union, in the unit set out above, the Respond-ent has violated Section 8(a)(1) and (5) of the Act.9.The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed19ORDERThe Respondent, Amazing Stores, Inc., Philadelphia,Pennsylvania, its officers, agents, successors, and assigns,shall1.Cease and desist from(a) Interrogating its employees; giving its employeesthe impression that their protected activities are undersurveillance; threatening its employees with the closureor sale of its stores; promising increased benefits to itsemployees or coercing or threating them, in order tointerfere with their rights to choose a collective-bargain-ing representative.(b) Threatening to discontinue its operations or to sellitsstores,or discontinuing its operations or selling its19 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.stores to retaliate against its employees because of theiractivitieson behalf of the Union.(c)Terminating any of its employees because of theirunion activity.(d)Refusing to pay bonuses or pay raises because ofemployees' union activity.(e)Refusing to bargain in good faith with the Unionover wages, bonuses, and conditions of employment forits employees.(f) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and on request bargain collectively andin good faith with the Union as the exclusive bargainingrepresentative of its employees in the appropriate bar-gaining unit described as follows:All full-time and regular part-time sales personnel,stock personnel, cashier, and truck drivers em-ployed by the Employer at its 816 Chestnut St.,1124 Chestnut St., 1621 Chestnut St., 7130 Frank-fordAve.,Philadelphia,PA. locations, and itsSharon Hill Plaza, Chester Pike, Sharon Hill, PA.,734 Hamilton St., Allentown, PA. locations, exclud-ing all other employees, guards and supervisors asdefined in the Act.(b) Pay to Gail Davis and Ralph Atwell the bonusesunlawfully withheld from them in December 1985, to-gether with interest thereon.(c) Pay to Ralph Atwell the raise in pay unlawfullywithheld from him in January 1986, together with inter-est thereon.(d)Offer to Gail Davis immediate and full reinstate-ment to her former or substantially equivalent position,together with backpay to which she may be entitled, be-cause of its discriminationagainsther, together with in-terest thereon.(e)Post at its facility in Philadelphia, Pennsylvania,copies of the attached notice marked "Appendix. 1120Copies of the notice, on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(f)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order what steps the Re-spondent has taken to comply. For the purpose of deter-mining or securing compliance with this Order, theBoard, or any of its duly authorized representatives, may20 If thisOrderis enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading "Posted byOrder of theNation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Orderof theNationalLaborRelations Board " AMAZING STORES175obtaindiscovery from the Respondent, its officers,pervision of the United States court of appeals enforcingagents,successors, or assigns, or any other person havingthisOrder and may be had upon any matter reasonablyknowledge concerning any compliance matter, in therelated to compliance with this order, as enforced by themanner provided by the Federal Rules of Civil Proce-court.dure.Such discovery shall be conducted under the su-